 


109 HRES 257 IH: Expressing the sense of the House of Representatives that Pasqualine J. Lawson of Denver, Colorado, an African American woman who valiantly served her country in the Army Air Corps during World War II and serving as a hospital neuropsychiatric team member, was unfairly passed over for promotion and should have held the grade of technical sergeant, rather than private first class, upon her discharge from the service on January 2, 1946.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 257 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Ms. DeGette (for herself, Mr. Udall of Colorado, Mr. Cummings, and Mr. Watt) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Expressing the sense of the House of Representatives that Pasqualine J. Lawson of Denver, Colorado, an African American woman who valiantly served her country in the Army Air Corps during World War II and serving as a hospital neuropsychiatric team member, was unfairly passed over for promotion and should have held the grade of technical sergeant, rather than private first class, upon her discharge from the service on January 2, 1946. 
  
Whereas Pasqualine J. Lawson, of Denver, Colorado, honorably served in the Army Air Corps from July 29, 1944, to January 2, 1946; 
Whereas Ms. Lawson, while in the Army Air Corps, served as a psychiatric social worker following basic training; 
Whereas despite the efforts of and directives from the military to incorporate African Americans into the Army Air Corps during World War II, many commanders nevertheless demonstrated an unwillingness to treat African Americans with full equality; 
Whereas the policy of separate but equal in the Army Air Corps during World War II oftentimes led to second-class citizenship for African Americans, resulting in fewer opportunities for advancement for African Americans and an unwillingness to promote African Americans to a higher military rank when such a promotion was due; 
Whereas Ms. Lawson was passed over and denied promotion several times, notwithstanding her receipt of a total of eight letters of commendation by the time of her discharge from military service; 
Whereas in a letter of commendation, dated December 7, 1945, Captain Ian N. J. Fogeling, stated that Ms. Lawson performed her work in a superior manner and that she had been repeatedly recommended for well-deserved promotions … and despite our having repeatedly recommended her, these were not forthcoming due to administrative difficulties and technicalities entirely outside of our control.; 
Whereas Ms. Lawson was discharged from military service in the grade of private first class, rather than in a higher grade that she would have held but for having been passed over and denied promotion; 
Whereas Ms. Lawson has not been able to sufficiently reconstruct her military record due to the destruction of military records in the fire at the National Personnel Records Center in 1973;  
Whereas Ms. Lawson has requested a correction of her military records from the Air Force Board for Correction of Military Records 1997, but was denied on the grounds that her military record was incomplete and Ms. Lawson’s appeal of this ruling to the Assistant Secretary of the Air Force for Manpower, Reserve Affairs, Installations and Environment was denied on similar grounds; and 
Whereas Ms. Lawson is a 97-year old veteran who deserves to receive the recognition for her service during World War II due to her: Now, therefore, be it  
 
That it is the sense of the House of Representatives that Pasqualine J. Lawson of Denver, Colorado, while in the Army Air Corps during World War II and serving as a hospital neuropsychiatric team member, was unfairly passed over for promotion and should have held the grade of technical sergeant, rather than private first class, upon her discharge from the service on January 2, 1946. 
 
